Case 3:18-cv-01968-GCS Document 117 Filed 08/13/20 Page 1 of 5 Page ID #1082




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 BAILEY REED,                              )
                                           )
                 Plaintiff,                )
                                           )
 vs.                                       )         Cause No. 3:18-cv-1968-GCS
                                           )
 SOUTHERN ILLINOIS UNIVERSITY,             )
 RANDALL PEMBROOK,                         )
 KARA SHUSTRIN, and                        )
 CHAD MARTINEZ,                            )
                                           )
                 Defendant.                )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On October 6, 2018, Plaintiff Bailey Reed filed suit alleging claims related to a

poorly conducted Title IX investigation into a campus sexual assault that she reported to

various officials and employees of Southern Illinois University at Edwardsville (“SIUE”).

Defendants moved to dismiss her initial complaint, and the Court granted their motions

in part while granting Reed leave to file an amended complaint. Reed filed her first

amended complaint on October 22, 2019. In November 2019, Defendants again moved to

dismiss Reed’s claims. The Court denied the motions to dismiss on January 31, 2020.

       On March 13, 2020, Reed moved to amend her complaint, and the proposed

amended complaint included a new claim alleging the existence of an official policy or

practice of deliberate indifference to sexual harassment and violence on campus. The

Court granted Reed leave to amend on March 31, 2020. On May 21, 2020, Defendants

again moved to dismiss Reed’s claims, and the Court granted their motion only as to the



                                       Page 1 of 5
Case 3:18-cv-01968-GCS Document 117 Filed 08/13/20 Page 2 of 5 Page ID #1083




newly added policy and practice claim on June 10, 2020. The Court did not grant Reed

leave to amend in the order dismissing Count V, though the order did not prohibit her

from seeking leave. On August 7, 2020, on the eve of the discovery deadline, Reed filed a

motion for leave to file a third amended complaint. (Doc. 114).

      Pursuant to the most recent scheduling order (Doc. 87), motions to amend the

pleadings were due by November 5, 2019. Despite that deadline, Reed was granted leave

to amend in March 2020. The scheduling order, as amended by the Court’s COVID-19-

related administrative orders, also set the discovery deadline as August 10, 2020.

Dispositive motions are due on August 24, 2020. The Court clarified these deadlines in

response to a motion filed by Reed in which she expressed a degree of disappointment

that the parties received automatic discovery deadline extensions. Additionally, during

a June 24, 2020 status conference, the Court confirmed that the discovery deadline

remained August 10, 2020, and dispositive motions must be filed by August 24, 2020.

Neither party requested an extension nor objected to the deadlines as unworkable during

the hearing.

      Reed explains that she informed Defendants of her plan to seek leave to amend

her complaint on July 16, 2020, even though she did not file her motion until the end of

the discovery period. She argues that the amendment is necessary because the

undersigned ordered that references to Ashley Cox as a defendant be stricken from the

operative complaint and because she learned new information relevant to the policy and

practice claim dismissed by the Court late in the discovery process. Defendants strongly

oppose permitting an additional amendment at the close of discovery, shortly before the


                                        Page 2 of 5
Case 3:18-cv-01968-GCS Document 117 Filed 08/13/20 Page 3 of 5 Page ID #1084




deadline for filing dispositive motions. They also request an extension of the dispositive

motion deadline due to the uncertainty with the state of the pleadings caused by Reed’s

eleventh-hour request.

      Federal Rule of Civil Procedure 15(a)(2) provides that leave of court is required to

amend a pleading and that “[t]he court should freely give leave when justice so requires.”

Leave to amend can be denied if there is undue delay, bad faith, dilatory motive, undue

prejudice, or futility. See King v. Kramer, 763 F.3d 635, 643-644 (7th Cir. 2014). Here,

amending the complaint at the close of discovery would cause undue delay, and it would

unduly prejudice Defendants. An amendment after the close of discovery either requires

Defendants to file dispositive motions without the benefit of discovery directed at the

new claim or requires the Court to reopen discovery and extend the dispositive motion

deadline again. The delay required would not be short, as the Court anticipates

Defendants would move to dismiss the proposed amended complaint. The Court then

would have to allow sufficient time for briefing before any dispositive motion deadline

or discovery cut-off date could be re-set. In essence, the request for leave to amend

amounts to a last-minute request to extend discovery by several months.

      Pursuant to Rule 16(b), a discovery “schedule may be modified only for good

cause.” In making a “good-cause determination, the primary concern for district courts

is the diligence of the party seeking amendment.” Alioto v. Town of Lisbon, 651 F.3d 715,

720 (7th Cir. 2011)(citing references omitted). While Reed’s reply brief is more detailed,

her motion itself refers vaguely to new information she received without mention of what

the information was or when she received it. Her reply clarifies that she was aware of the


                                        Page 3 of 5
Case 3:18-cv-01968-GCS Document 117 Filed 08/13/20 Page 4 of 5 Page ID #1085




information around June 9, 2020, and that counsel was ill and in a car accident at some

point in the past two months, which prevented her from acting quickly to amend her

complaint. Reed’s counsel explains that she did not inform defense counsel of the issues

she was dealing with because no deadlines were pressing, but the Court notes that an

important deadline was pressing, i.e., the upcoming close of discovery and dispositive

motion deadline. The new information also was apparently in Reed’s possession during

the June 2020 status conference during which the Court confirmed the upcoming

deadlines with the parties.

       While leave to amend should be freely given, parties are not entitled to last-

minute, unagreed requests that create chaos for established deadlines, and the Court

finds that Reed’s motion fails to demonstrate good cause for allowing her to amend at

this stage. See Arrigo v. Link, 836 F.3d 787, 797 (7th Cir. 2016)(discussing the tension

between Rule 15(a)(2) and 16(b)(4) when a motion for leave to amend is filed after the

deadline). The Court is unsure why Reed waited until the close of discovery to seek leave

to amend. In considering the issue of diligence, it would have been prudent to seek to

extend discovery when Reed decided she would seek leave to amend and to explain at

that time that a proposed amended complaint was forthcoming. Instead, Reed filed a very

brief, vague, eleventh-hour request, and the Court is left to conclude that granting it will

lead to undue delay and prejudice.

       Even if the Court was inclined to grant Reed’s request, her motion fails to comport

with Local Rule 15.1 and that alone is a basis for denying it. Local Rule 15.1 requires that




                                         Page 4 of 5
Case 3:18-cv-01968-GCS Document 117 Filed 08/13/20 Page 5 of 5 Page ID #1086




all new material in an amended pleading must be underlined, and the proposed amended

complaint is not underlined.

       For all these reasons, Reed’s motion to amend is DENIED. The Court extends the

dispositive motion deadline through September 3, 2020, to account for any uncertainty as

to the pleadings that impeded the parties’ ability to draft their motions.

       IT IS SO ORDERED.                                                     Digitally signed
                                                                             by Judge Sison
       Dated: August 13, 2020.                                               Date: 2020.08.13
                                                                             14:17:04 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                         Page 5 of 5
